Title: To Alexander Hamilton from Tobias Lear, 12 August 1793
From: Lear, Tobias
To: Hamilton, Alexander



United States Aug: 12. 1793.

By the President’s command T. Lear has the honor to inform The Secretary of the Treasury, that as Mr. Short’s mission to Madrid will probably cause much delay in negotiating the intended additional loan, if instructions on this subject should be sent to him to transact the business—the President thinks, with you, that it would be best to address the instructions for this business immediately to our Commissioners at Amsterdam.

Tobias LearS. P. U. S.

